The appellant was convicted in the District Court of Orange County for the offense of possessing liquor, and his punishment assessed at confinement in the penitentiary for a term of one year.
Appellant complains at the court's action in refusing to permit him to prove that a verdict of not guilty had been rendered against him in two other liquor cases wherein appellant claims the State had shown that he had been previously indicted. In other words, it was appellant's contention as manifested by his bills of exception that as the State had shown that he had been indicted for other offenses it was his right to show that he had been acquitted therein. The difficulty *Page 494 
about appellant's contention is that the court qualifies his bills by stating that the testimony concerning the other offenses was elicited by defendant and not by the State and that the trial and its results were not a part of the transaction in this case, but was an event happening subsequent to the offense for which he was being tried. These bills as qualified by the court fail to show any error.
By another bill of exceptions, appellant complains because the court refused to instruct the jury that if they believed the intoxicating liquor found on the premises of the defendant on or about the date alleged in the indictment had been in the possession of defendant for two years or longer prior to said date alleged in the indictment or if the jury had a reasonable doubt about the same, to acquit the defendant. The appellant while testifying in his own behalf stated that the only explanation he could give for the presence of the liquor in the barn was the fact that it may have been left there some two years before when he admits that he had handled liquor but that he had paid the penalty for that offense in the Federal Court. On this testimony appellant contends that the charge above mentioned should have been given. We cannot agree with this contention. The question of how long appellant had had the liquor in his possession was not material if the jury believed that on or about the time alleged in the indictment he had it for the purpose of sale. In fact, we think there was but one contested issue in the case and that was did appellant have the liquor for the purpose of sale His possession of it was undisputed. The question as to his purpose in having it was fairly submitted to the jury by the court in his main charge. The jury was affirmatively told that if they should find that the defendant had in his possession the whiskey in question, but should further find that same was not had for the purpose of sale, or if the jury had a reasonable doubt thereof, to acquit the defendant. This charge, we think covered every right that appellant had with respect to his purpose in having the whiskey in his possession.
We regret that we cannot agree with appellant's contention with respect to his plea of former jeopardy. The bill of exceptions presenting this matter is qualified by the learned trial judge to the effect that each of the former prosecutions were for the sale of liquor, none of which was the three bottles of whiskey found in the defendant's trunk. This case was predicated on the possession of three bottles found in appellant's *Page 495 
trunk. Under the explanation of the trial court the bill of exceptions shows no error.
We have examined the statement of facts and are convinced that the verdict of the jury is amply supported by the testimony, and finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.